Citation Nr: 1733667	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left patellofemoral syndrome.

2.  Entitlement to service connection for bilateral hip osteoarthritis, to include as secondary to a low back disorder and/or service-connected right and left patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to June 1975, from January 1976 to January 1980, and from February 1983 to November 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In July 2014, June 2015, and December 2015, the Board remanded the case for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine was caused or aggravated by his service-connected bilateral knee disability.

2.  The Veteran's degenerative joint disease of the bilateral hips was caused or aggravated by his service-connected bilateral knee disability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease and degenerative disc disease of the lumbar spine is proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2016).

2.  Degenerative joint disease of the bilateral hips is proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

The Board notes that the Veteran's VA medical records show that he has received treatment for his low back and bilateral hips at various times over the relevant years.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, while the Board considered all evidence of record, in its decision below, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has reported that he experienced back spasms from carrying heavy oxygen bottles and firefighting equipment on active duty and that injured his back and hips while playing softball and football for the Navy.  He has also claimed that his current back and hip disorders were caused by an altered gait from his knee pain due to his service-connected bilateral patellofemoral syndrome.

The Veteran's service treatment records included a March 1973 enlistment examination that noted a normal clinical evaluation of the Veteran's spine, musculoskeletal system, and lower extremities.  

During the Veteran's initial period of active duty, he injured his back.  In a March 1975 service treatment note, the Veteran complained of abdominal and back pain after lifting oxygen bottles that weighed approximately 300 pounds all morning.  The diagnosis was acute muscle spasm.

Upon completion of the Veteran's initial period of active service, there were no findings of a back or hip disorder.  A May 1975 separation physical noted a normal clinical evaluation of the spine, musculoskeletal system, and lower extremities.

In an August 1975 Navy Reserves report of medical history, the Veteran noted that he had recurrent back pain.  He also indicated that he fractured a vertebra in a car accident in 1969.  The examining physician noted that the Veteran had back pain secondary to the vertebral fracture.  During an associated August 1975 examination, a normal clinical evaluation of the spine was noted.

In a January 1976 enlistment examination conducted upon the beginning of the Veteran's second period of active duty, his spine, musculoskeletal system, and lower extremities were reported as normal. 

In an August 1976 service treatment note, the Veteran was treated for an abrasion to his left hip from playing baseball.

The Veteran also complained of low back pain during his second period of active service.  In a September 1976 service treatment record, the Veteran was diagnosed with lumbosacral pain.  In a December 1977 service treatment record, the Veteran complained of low back pain following an injury from lifting a 200 pound object the day before he was treated.  He was diagnosed with paraspinal muscle strain.

An October 1979 separation examination noted a normal clinical evaluation of the spine, musculoskeletal system, and lower extremities.


In a January 1983 enlistment examination conducted at the beginning of the Veteran's final period of active service, the Veteran's spine, musculoskeletal system, and lower extremities were noted as normal. 

In an October 1985 service treatment record, the Veteran complained of recurrent right-sided hip pain without antecedent trauma over a period of four weeks.  He stated that it originally felt like a muscle strain, but he denied any known muscle pull or traumatic injury.  He was diagnosed with a soft tissue strain of the right hip. 

Following service, the Veteran was provided a VA examination to evaluate his service-connected knee disability in March 1989.  At that time, the Veteran reported that he had pain in his lower back when he was required to stand for any long periods of time. He also reported experiencing constant and continual pain in his legs and all of his joints, including his hips.  During the examination, the examiner noted that the Veteran favored his right leg and that he had an atrophied right quadriceps.

During February 1991 and August 1991 VA examinations to evaluate the Veteran's service-connected knee disability, the Veteran complained of low back pain and bilateral hip pain.  In the February 1991 examination report, the examiner noted that the Veteran walked with a limp.

In a December 1994 private treatment record, the physician noted that the Veteran had a small amount of arthritis in his hips.

In a June 1995 private treatment note, the Veteran reported that he had back pain and spasms that lasted a few months.  He indicated that his back problems were a result of a military injury years ago.  

A November 1995 private x-ray report noted that the Veteran's history included a motor vehicle accident 28 years ago and recurrent low back pain.  The x-rays showed that the vertebral bodies were intact and in good alignment, and there was no evidence of spondylolysis and spondylolisthesis.  The interpretation was that the Veteran's lumbar spine was within normal limits.

In a November 1995 private treatment note, the Veteran complained of a chronic, dull ache in his low back area.  He stated that he had a severe spasm in the same area several times per month and that he had constant numbness in his posterior thighs and calves.  The physician noted that a recent lumbar spine x-ray showed minimal degenerative changes.  The Veteran was diagnosed with low back pain, which the physician attributed to disuse or overuse and the Veteran's lack of fitness.

In a July 2008 VA physical therapy consultation, the Veteran was diagnosed with right-sided hip pain.  The physical therapist noted that the Veteran exhibited a leg length discrepancy on the right side with tightness of the hip capsule and surrounding musculature.

In May 2009 VA treatment notes, the Veteran stated that he continued to have some hip pain.

During an August 2009 VA joints examination, the Veteran related that his back pain began in approximately 1985 or 1986.  He indicated that the sudden pain became so severe that it caused him to suddenly drop to the ground for the first time in 1994.  On examination, the examiner noted that the Veteran had spasms in his thoracic paraspinal muscles and tenderness along the paraspinal muscles and the sacral sulci, bilaterally.  X-rays of the lumbar spine revealed no significant osseous findings.  The examiner diagnosed the Veteran with lumbar back strain.  She opined that it was less likely than not that the Veteran's lumbar strain was secondary to or aggravated by his service-connected knee disability.  She noted that the back disorder began after his knee problems, but his lumbar strain was multifactorial and was due to deconditioning, tight musculature, and postural abnormalities.

During the August 2009 VA joints examination, the Veteran also reported that he had bilateral hip pain that was more severe in his right hip.  He indicated that his right hip pain began in 2007 and that he first noticed severe, locking pain during an episode at work while he was lifting some heavy items.  He stated that he was diagnosed with a pelvic malalignment that he attributed to his service-connected knee disability.  On examination, the Veteran's gait was nonantalgic.  He had reduced swing of his right arm with ambulation and increased stance phase on the left lower extremity; however, he had a normal heel-to-toe sequence and a stable tandem gait.  He demonstrated weak hip abductors with weakness more predominant on the right side than the left side.  X-rays of the hips showed minimal degenerative joint disease, bilaterally.  The hips and pelvis were otherwise normal.  The examiner diagnosed the Veteran with mild bilateral hip osteoarthritis.  She opined that it was less likely than not related to his military service or to his service-connected bilateral knee disability.  She also opined that it was less likely than not aggravated by the Veteran's service-connected knee disability.  Rather, she opined that the Veteran's bilateral hip osteoarthritis was more likely than not related to natural progression, considering the Veteran's age, weight, and work history.  She noted that the Veteran's hip pain began in 2007 while carrying a heavy item at work, and there was no clear connection to his military service.

October 2010 VA x-rays of the bilateral hips showed no significant degenerative changes in the hips joints and no evidence of acute fracture or avascular necrosis.

In a November 2010 VA treatment note, the Veteran complained of right hip pain for two years.  He related that he previously had the same pain when he had to occasionally lift or move heavy boxes.  He indicated that he lost 40 pounds and that he was more active which seemed to have helped his hip pain.  

During a July 2011 VA joints examination, the Veteran reported that he had back pain for several years.  He reported that he worked as a director in materials management, which involved loading and unloading food material from trucks at times.  X-rays of the lumbar spine showed no significant abnormalities.  The examiner diagnosed the Veteran with a lumbar strain.  The examiner noted that the Veteran's lumbar spine showed no evidence of arthritis.  He opined that the Veteran's mechanical low back pain was less likely to be related to his bilateral knees.  He noted that, during the Veteran's last VA examination, he had a normal gait; however, during this examination, he had a mild antalgic gait secondary to his hip pain.  The examiner stated that he saw no evidence of long-standing antalgic gait that would lead to his mechanical low back pain.

During the July 2011 VA joints examination, the Veteran reported that his right hip pain was worse than his left hip pain.  He indicated that he noticed the pain in the past two to three years.  He reported that he worked as a director in materials management, which involved loading and unloading food material from trucks at times.  The examiner diagnosed the Veteran with right trochanteric bursitis and a normal left hip.  He opined that the right hip trochanteric bursitis was due to the Veteran's tight IT band and hip flexors, and it was less likely to be related to his service-connected knee disability.  He noted that, during the Veteran's last VA examination, he had a normal gait; however, during this examination, he had a mild antalgic gait secondary to his hip pain.  The examiner stated that he saw no evidence of long-standing antalgic gait that would lead to his hip pain.

In a February 2012 VA treatment note, the Veteran reported that he had chronic low back pain.  He also indicated that he was in a motor vehicle accident and fractured a vertebra as a teenager.  The diagnosis was acute on chronic low back pain with radiation into the legs. 

In a February 2012 VA treatment note, the Veteran indicated that he had muscle spasms in his back with pain that shot down his legs, which caused them to buckle.

A February 2012 MRI study of the lumbar spine showed mild degenerative changes at L5-S1.  The remaining lumbar levels appeared unremarkable.

In a March 2012 VA treatment note, the Veteran described a history of low back pain with a bad flare-up of pain in the central lumbar spine in the past few weeks.  He indicated that he drove two hours per day to work and that he often sat at a computer for long periods of time and helped unload trucks at work.

In September 2014, the Veteran submitted various internet articles in support of his claim.  Pertaining to his claim for service connection for a low back disorder, the Veteran submitted an appendix from the Veteran Affairs Department of Canada that discussed cumulative joint trauma.  Notably, some of the risk factors listed in the pathogenesis of osteoarthritis included age; genetics; and local biomechanical factors, including obesity, cumulative joint trauma, specific joint injury, joint deformity, muscle weakness, and ligamentous laxity of the joint.  The appendix also explained that repetitive minor impact loading may cause above average frequency of osteoarthritis in the joints of members of certain occupation groups, including any trade involved in vehicle or aircraft maintenance, weapons loading and firing, infantry trades where heavy loads are carried on the person, unloading or loading vehicles, and unloading of pallets and storing of their contents.  In addition, the appendix noted that a July 1999 National Institutes of Health conference identified the following apparent risk factors for post traumatic osteoarthritis: high body mass; high level of activity; residual joint instability or malalignment; and persistent articular surface incongruity.  The appendix also stated that obesity may aggravate lumbar spine osteoarthritis and that obesity may cause or aggravate bilateral hip osteoarthritis.

In September 2014, the Veteran submitted an internet article about trochanteric bursitis.  Trochanteric bursitis was defined as "a painful hip syndrome most noticeable when [the] hip is in motion or with pressure from having weight on it."  The article indicated that it was caused by inflammation or irritation of the bursae around the greater trochanter and other anatomic structures that are close to the greater tronchanter, particularly gluteal tendons, which are subject to tendinitis.  Gait abnormalities were listed as a major risk factor for developing trochanteric bursitis.  Other contributory or predisposing factors listed included trauma or repetitive strain or overuse, athletics or new exercise regimens, rheumatoid arthritis, low back pain, lumbar spondylosis, discrepancy in leg length, fibromyalgia, and total hip arthroplasty.

During an October 2014 VA back examination, the Veteran reported that he was diagnosed with a bulging disc in 1996.  The examiner diagnosed the Veteran with osteoarthritis and degenerative disc disease of the lumbar spine.  He opined that the Veteran's osteoarthritis and degenerative disc disease of the lumbar spine were less likely than not caused or aggravated by his service or service-connected bilateral knee disability.  He related that the Veteran was 59 years old and that he had general arthritis.  He noted that the Veteran's arthritis and disc disease manifested and were diagnosed many years after his separation from service; therefore, his service and his inflammation of the knee tendons did not relate to, cause, or aggravate his low back disorder.

During an October 2014 VA hip examination, the examiner noted that the Veteran was diagnosed with bilateral hip bursitis in 2008.  The examiner noted that the Veteran's hips were normal on examination, and x-rays showed normal bilateral hips.  Therefore, he opined that it was less likely than not that the Veteran had any permanent disability of his hips.  Rather, he opined that the Veteran's current symptoms of bilateral hip pain were more likely than not caused or aggravated by nonservice-related and nonservice-connected issues.

In an August 2015 VA addendum opinion, the examiner who conducted the October 2014 VA examination provided the following opinion:

Based on my examination in 2014[,] the [V]eteran has no permanent disability in regard to his bilateral hip[s].  In my opinion[,] without any physical and radiologic finding[s,] it is less likely than not that the [V]eteran has any permanent disability of his hips.  Since the [V]eteran's hips are normal and currently he has no disability in regard to his hips[,] therefore any car accident in 2012 will be irrelevant to his case.  In my opinion[,] the [V]eteran's symptoms are less likely as not related or aggravated by his service and more likely as not related and aggravated by other non-service connected issues.

In an August 2016 VA medical opinion, the examiner noted that the Veteran reported that he experienced back spasms from carrying heavy oxygen bottles and firefighting equipment on active duty and injured his back while playing softball and football for the Navy.  He related that the Veteran continued to complain of spasms, low back pain, and sharp, stabbing pain with radiating pain down his legs.  He also indicated that the Veteran claimed that his current back disorder was caused by an altered gait from his knee pain.  The examiner opined that the Veteran's low back disorder less likely than not clearly and unmistakably preexisted the Veteran's active duty service.  He related that there was no evidence that the Veteran entered his initial period of active military service with a preexisting low back disorder.  He also opined that the Veteran's claimed low back disorder, currently diagnosed as lumbar spine degenerative joint disease and degenerative disc disease, and minimal degenerative joint disease of the bilateral hips, were less likely than not incurred in or caused by the claimed in-service injury or event.  

However, the August 2016 VA examiner further opined that the Veteran's claimed back and bilateral hip disorders were at least as likely as not proximately due to or the result of the Veteran's service-connected bilateral patellofemoral syndrome.  He explained that literature supports a causal association between leg length discrepancy and degenerative joint disease of the lumbar spine and bilateral hips and that leg length discrepancies could be acquired due to biomechanical abnormalities of joint function in the lower limbs.  The examiner noted that the Veteran is service-connected for bilateral patellofemoral syndrome, and in more recent VA examinations, it was noted that he developed an antalgic gait involving the right leg with associated leg length discrepancy.  He opined that the leg length discrepancy at least as likely as not caused the Veteran's previous chronic low back pain from lumbar back strain to progress to lumbar spine degenerative joint disease and degenerative disc disease and his bilateral hip pain with right tronchanteric bursitis to progress to minimal degenerative joint disease of the bilateral hips on x-ray.  He also included a copy of a medical journal article in which the authors proposed that mild leg length discrepancy may be an important instigator or contributor to osteoarthritis of the hip and lumbar spine.

The Board notes that there is both favorable and unfavorable evidence as to whether the Veteran's current low back and bilateral hip disorders were caused or aggravated by his service-connected knee disability.  However, the Board assigns more probative weight to the August 2016 VA examiner's opinion than the August 2009, July 2011, and October 2014 VA examiners' opinions, as well as the August 2015 VA addendum opinion, because it is supported by a thorough, accurate review of the evidence of record; a complete rationale; and medical literature.

Based on the evidence of record, the Board concludes that service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and degenerative joint disease of the bilateral hips is granted.


ORDER

Service connection for a low back disorder, diagnosed as degenerative joint disease and degenerative disc disease of the lumbar spine, is granted.

Service connection for a bilateral hip disorder, diagnosed as degenerative joint disease, is granted.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


